SUAREZ, J.
Pamela Jo Bondi, Attorney General, and Nikole Hiciano, Assistant Attorney General, for the State of Florida, respondent.
Niel Paul seeks a writ of habeas corpus to remedy his detention without bond. At the hearing on the bond motion, the trial court failed to determine whether Paul’s failure to appear was willful.1 See Williams v. State, 59 So.3d 387 (Fla.2011). As such, we grant Niel Paul’s petition for writ of habeas corpus, quash the order below and remand to the trial court only to the extent that we direct the trial court to set an expedited bond hearing for the purpose of determining whether the defendant is entitled to reasonable bond. The trial court’s determination shall include, but is not limited to, Paul’s willfulness in failing to appear on his scheduled trial date.
Petition granted; case remanded for an expedited bond hearing.

. The uncontested evidence at the bond hearing indicated that Paul’s failure to appear was not willful. The trial court did, however, make the necessary findings that “no conditions of release can reasonably protect the community from risk of physical harm to persons or assure the presence of the accused at trial.” Art. I, § 14, Fla. Const.; § 907.04 l(4)(c) 7, Florida Statutes (2010).